Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  August 11, 2015                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  151661(99)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                      Richard H. Bernstein,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 151661
  v                                                          COA: 318237
                                                             Jackson CC: 11-004710-FH
  BRIAN DAVID KANE,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  to file his reply in support of the application for leave to appeal is GRANTED. The reply
  submitted on July 22, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             August 11, 2015